

116 HR 61 IH: Carson City Mint 150th Anniversary Commemorative Coin Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 61IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Amodei introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the Carson City Mint
			 150th anniversary, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Carson City Mint 150th Anniversary Commemorative Coin Act of 2019. 2.FindingsThe Congress finds the following:(1) The Carson City Mint played an important role in the founding of the Great American West.(2) Congress established the Carson City Mint in 1863 to serve the coinage needs brought on by the
			 Comstock Lode during the silver rush in Nevada.(3) The Carson City Mint was designed by Alfred Mullett, the supervising architect for the United
			 States Department of the Treasury.(4) The brick used to construct the Carson City Mint was manufactured at the Adams Brick Works in
			 Genoa, operated by the grandsons of John Quincy Adams.(5) The opening of the Carson City Mint was delayed due to the Civil War.(6) The Carson City Mint opened in December of 1869, and produced its first coins on February 11,
			 1870.(7) Coins struck at the Carson City Mint were distinguished by the CC mint mark.(8) The Carson City Mint coined more than $49,000,000 of silver and gold.(9) The Carson City Mint ended coin production in 1893, due to reduced mining of the Comstock Lode.(10) The Carson City Mint is listed on the National Register of Historic Places.
		3.Coin Specifications
 (a)DenominationsNotwithstanding any other provision of law, and in commemoration of the Carson City Mint’s 150th Anniversary, the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall mint and issue the following coins:
 (1)$5 Gold CoinsNot more than 100,000 $5 coins, which shall— (A)weigh 8.359 grams;
 (B)have a diameter of 0.850 inches; and (C)contain 90 percent gold and 10 percent alloy.
 (2)$1 Silver CoinsNot more than 500,000 $1 coins, which shall— (A)weigh 26.73 grams;
 (B)have a diameter of 1.500 inches; and (C)contain not less than 90 percent silver.
 (b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of Coins
 (a)In GeneralThe design of the coins minted under this Act shall be emblematic of the Carson City Mint building, its importance to Nevada and the Nation’s history, and its 150th anniversary.
 (b)Designation and InscriptionsOn each coin minted under this Act, there shall be— (1)a designation of the value of the coin;
 (2)an inscription of the year 2020; and (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (c)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary, after consultation with the Nevada State Museum Dedicated Trust Fund;
 (2)reviewed by the Citizens Coinage Advisory Committee; and (3)selected in a timely fashion, which allows for the minting of such coins to begin as quickly as possible.
				5.Issuance of Coins
 (a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Period for IssuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2020.
			6.Sale of Coins
 (a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid Orders (1)In GeneralThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In GeneralAll sales of coins minted under this Act shall include a surcharge as follows:
 (1)A surcharge of $35 per coin for the $5 coin. (2)A surcharge of $10 per coin for the $1 coin.
 (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid to the Nevada State Museum Dedicated Trust Fund, for the purpose of supporting the Nevada State Museum mission.
 (c)AuditsThe Nevada State Museum Dedicated Trust Fund shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
 8.Financial AssurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in a net cost to the United States Government; and
 (2)no funds, including applicable surcharges, are disbursed to the recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			